Exhibit 10.1

 



SALE AND PURCHASE AGREEMENT

 

This Sale and Purchase Agreement (the “Agreement”) is entered into on 31st March
2020 by and between:

 

1.Sky Resort International Limited, incorporated in The State of Delaware
located at Lot 23 (DBKK No.2), Industri E33, Mile 2.5, Jalan Tuaran, Likas,
88200 Kota Kinabalu, Sabah, Malaysia (the “Seller”), and

 

2.Chen Sok Lang (Malaysia Passport No. A33794855), with the residential address
at B-8-1, Block B, Lot 8, 1st Floor, Pintas Avenue, Jalan Penampang Bypass,
88300 Kota Kinabalu, Sabah, Malaysia (the “Buyer”).

 

WHEREAS, the Seller is a shareholder in Eurostar Epitome Sdn. Bhd. a Malaysia
company (hereinafter referred to as “EESB”).

 

WHEREAS, the Seller desires to sell and the Buyer desires to buy 80% shares
which is equivalent to 400,000 shares in EESB from the Seller.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

(a)Subject to the terms and conditions set forth herein, the Seller agrees to
sell and the Buyer agrees to buy 80% from the total share which is equivalent to
400,000 of shares in EESB for a total consideration of US$1.00 (the “Purchase
Price”).

 

(b)Payment for the Purchase Price shall be paid into the bank account of the
Seller or its nominee by the Buyer within 7 business days after such bank
account information is given to the Buyer in writing.

 

(c)Subject to receipt of the payment stated in (b) hereof, Seller shall deliver
the subject share certificates to Buyer within 14 business days.

 

(d)The Seller hereby represents and warrants that: 1) the shares to be sold
hereunder are not subject to any preemptive rights or rights of first refusal
and 2) as of the date of signing hereof, it has full power and authority to
execute and deliver this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Sale and Purchase
Agreement to be duly executed and delivered as of the day and year first above
written.

 

 



SELLER: BUYER:     Sky Resort International Limited Chen Sok Lang     By: /s/
Yong Fook Ming                /s/ Chen Sok Lang              Name: Yong Fook
Ming   Title: Director          



